Exhibit 10.1

 

EXECUTION COPY

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”), is dated as of February 5, 2013, by
and among Virgin Media Inc., a Delaware corporation (the “Company”), the Malone
LG 2013 Charitable Remainder Unitrust (the “Trust”), Dr. Malone (“Dr. Malone”)
and Mrs. Malone (“Mrs. Malone” and together with the Trust and Dr. Malone, the
“Stockholders” and each a “Stockholder”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, Parent, the Company and the other parties named therein propose to
enter into an Agreement and Plan of Merger, to be dated as of the date hereof,
which provides for, subject to the terms and conditions thereof, a series of
mergers pursuant to which Parent and the Company will become subsidiaries of a
new parent holding company (such agreement as executed and delivered by the
parties thereto, the “Merger Agreement”);

 

WHEREAS, as of the date hereof, the Trust is the beneficial owner of the number
of shares of Series B Parent Common Stock set forth on Exhibit A (together with
such additional shares of Series B Parent Common Stock that the Trust acquires,
whether upon the exercise of options, conversion of convertible securities or
otherwise, after the date hereof, the “Owned Shares”); and

 

WHEREAS, as a condition and inducement to the Company’s willingness to enter
into and perform its obligations under the Merger Agreement, the Company has
required that each Stockholder agree, and each Stockholder has agreed, to enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration given to each party, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.                                      Agreement to Vote; Effectiveness.

 

1.1                               Agreements to Vote.  Each Stockholder hereby
irrevocably and unconditionally agrees that, from the date hereof until the
earlier of (i) the time that the Parent Stockholder Approval has been obtained
and (ii) termination of this Agreement in accordance with Section 5.1 hereof
(the “Voting Period”), at any meeting of the stockholders of Parent at which the
approval of the Merger Agreement, the First Lynx Merger and any other
transaction or other matter contemplated by the Merger Agreement (collectively,
“Parent Voting Matters”) is to be voted upon, however called, or any adjournment
or postponement thereof, such Stockholder shall be present (in person or by
proxy) and vote (or cause to be voted), to the extent entitled to vote thereon,
all of such Stockholder’s Owned Shares at such time, together with, in the case
of Dr. Malone and Mrs. Malone, any shares of Series A Parent Common Stock owned
of record (which, for this purpose, shall include shares held through such
Person’s brokerage account(s)) by such Person as of the record date for such
meeting of stockholders of Parent (any such shares of Series A Parent Common
Stock, the “Record Date A Shares”), (a) in favor of the Parent Voting Matters;
provided, however, that, if a Parent Board Recommendation Change occurs, then
each Stockholder shall be required to vote (or cause to be voted) such
Stockholder’s Owned Shares,

 

--------------------------------------------------------------------------------


 

and its Record Date A Shares, if any, at such time, in favor of the Parent
Voting Matters, except that any voting power represented by the Owned Shares and
the Record Date A Shares, in the aggregate, in excess of 30% shall instead be
voted in the same proportion (for or against) as the shares actually voted for
or against such measures by the stockholders of Parent other than the
Stockholders; (b) against any Parent Acquisition Proposal; and (c) against any
merger agreement or merger (other than the Merger Agreement and the First Lynx
Merger), consolidation, combination, sale of assets, reorganization,
recapitalization, dissolution, liquidation or winding up of Parent, and any
amendment of Parent’s organizational documents, in each case, that would or
would reasonably be expected to materially impair the ability of Parent, Merger
Sub or the Company to complete the Mergers, or that would or would reasonably be
expected to prevent, materially impede or materially delay the consummation of
the Mergers. For the avoidance of doubt, each Stockholder agrees that the
obligations of the Stockholders specified in this Section 1.1 shall not be
affected (i) by any breach by Parent or Merger Sub of any of their respective
representations, warranties, agreements or covenants set forth in the Merger
Agreement or (ii) any breach by Company of any of its representations,
warranties, agreements or covenants set forth in the Merger Agreement, provided,
however, that nothing contained in this clause (ii) shall affect the
Stockholders right to terminate this Agreement in accordance with Section 5.1
hereof.

 

1.2                               Other Voting Rights.  Except as required by
this Agreement or as permitted by Section 4.3, each Stockholder will continue to
hold and shall have the right to exercise all voting rights related to such
Stockholder’s Owned Shares.

 

1.3                               Effectiveness.  This Agreement shall be
effective upon the execution and delivery of the Merger Agreement by all of the
parties thereto; provided, that, in the event that the Merger Agreement has not
been so executed and delivered by the close of business on the 2nd Business Day
following the date hereof, then this Agreement will be deemed void ab initio.

 

2.                                      Representations and Warranties of
Stockholder(s).

 

Each Stockholder hereby represents and warrants to the Company as of the date of
this Agreement and as of the Parent Stockholder Meeting as follows:

 

2.1                               Power; Due Authorization; Binding Agreement. 
Such Stockholder has the requisite power and authority to execute and deliver
this Agreement, to perform his, her or its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation by such Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate, partnership or other applicable action on the part of such
Stockholder, and no other proceedings on the part of such Stockholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Stockholder and, assuming the due and valid authorization,
execution and delivery hereof by the Company, constitutes a valid and binding
agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms (subject to the Enforceability Exception).

 

2.2                               Ownership of Shares.  On the date hereof, the
Owned Shares set forth opposite such Stockholder’s name on Exhibit A are owned
beneficially by such Stockholder.  Other than restrictions in favor of the
Company pursuant to this Agreement and except for such transfer

 

2

--------------------------------------------------------------------------------


 

restrictions of general applicability as may be provided under the Securities
Act or the “blue sky” Laws of the various states of the United States and any
restrictions contained in the organizational documents of Parent, such
Stockholder has, and at any stockholder meeting of Parent held during the term
of this Agreement to vote regarding approval of the Parent Voting Matters, such
Stockholder will have (except as otherwise permitted by this Agreement), sole
voting power and sole dispositive power with respect to the matters set forth in
Section 1.1 in respect of all of the then Owned Shares of such Stockholder.

 

2.3                               Acknowledgment.  Such Stockholder understands
and acknowledges that the Company is entering into the Merger Agreement in
reliance upon such Stockholder’s execution, delivery and performance of this
Agreement.

 

3.                                      Representations and Warranties of the
Company.

 

3.1                               Representations and Warranties of the
Company.  The Company hereby represents and warrants to each Stockholder that
(i) the Company has the requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby; (ii) the execution and delivery of this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of the Company, and no other proceedings on the part of the Company
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby; and (iii) this Agreement has been duly and validly executed
and delivered by the Company and, assuming the due and valid authorization,
execution and delivery hereof by the other parties, constitutes a valid and
binding agreement of the Company (subject to the Enforceability Exception).

 

4.                                      Certain Covenants of the Stockholder(s).

 

4.1                               Restriction on Transfer, Proxies and
Non-Interference.  During the Voting Period, each Stockholder hereby agrees not
to, directly or indirectly:

 

(a)                                 except as provided in Section 4.3, sell,
transfer, pledge, encumber, assign or otherwise dispose of, or enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, pledge, encumbrance, assignment or other disposition of any of the
Owned Shares of such Stockholder (any such action, a “Transfer”);

 

(b)                                 grant any proxies or powers of attorney with
respect to the Owned Shares of such Stockholder (other than with respect to
voting the Owned Shares in accordance with Section 1.1), deposit any such Owned
Shares into a voting trust or enter into a voting agreement with respect to any
such Owned Shares, in each case with respect to any vote on the Parent Voting
Matters; or

 

(c)                                  except as provided in Section 4.4, make any
public statements (in his, her or its capacity as a stockholder and not in any
other capacity) that are inconsistent with his, her or its support of the Parent
Voting Matters and the transactions contemplated by the Merger Agreement or
publicly propose to take any action prohibited by paragraph (a) or (b) of this
Section 4.1 (provided, that (i) the foregoing shall in no event require such
Stockholder to make any public statements regarding the Parent Voting Matters
and the transactions contemplated by the Merger Agreement and (ii) a statement
(x) made in any court proceeding or in connection with any court proceedings,
including in any pleading or deposition, or other similar proceeding,

 

3

--------------------------------------------------------------------------------


 

or (y) in a meeting of the board of directors of Parent (or any committee
thereof) shall not be deemed to be a public statement).

 

4.2                               Merger Agreement Obligations. Each Stockholder
(solely in such Stockholder’s capacity as such) agrees that it shall not, and
shall not authorize or permit any investment banker, attorney or other advisor
or representative retained by such Stockholder to act on such Stockholder’s
behalf to, directly or indirectly, (i) solicit, initiate or knowingly encourage,
induce or facilitate any Parent Acquisition Proposal or any inquiry or proposal
that would reasonably be expected to lead to a Parent Acquisition Proposal,
(ii) participate in any discussions or negotiations with any Person regarding,
or furnish to any Person any information with respect to, any Parent Acquisition
Proposal or any inquiry or proposal that would reasonably be expected to lead to
a Parent Acquisition Proposal, (iii) engage in discussions regarding a Parent
Acquisition Proposal with any Person that has made or, to such Stockholder’s
knowledge, is considering making a Parent Acquisition Proposal, except to notify
such Person as to the existence of the provisions of this Section 4.2, or
(iv) enter into any letter of intent, agreement, contract or agreement in
principle regarding a Parent Acquisition Proposal; provided, that the foregoing
shall not restrict each Stockholder from engaging in discussions regarding a
Parent Acquisition Proposal with any Person to the extent that Parent is
permitted to engage in discussions with such Person pursuant to Section 5.3 of
the Merger Agreement.

 

4.3                               Exception to the Transfer of Owned Shares.
Each Stockholder may Transfer Owned Shares, if such Transfer is (i) a Transfer
by such Stockholder to any one or more of his, her or its Related Parties (as
defined below), (ii) a Transfer to the legal representatives of such Stockholder
(if a natural Person) upon his or her death or adjudication of incompetency or
by any such legal representatives to any Person to whom the transferor could
have Transferred such Owned Shares pursuant to any sub-clause of this
Section 4.3, (iii) a Permitted Constructive Disposition (as defined below), or
(iv) pursuant to an agreement to Transfer any Owned Shares that was executed
prior to the date hereof; provided, however, that no Transfer pursuant to
Sections 4.3(i), (ii) or (iv) shall be permitted unless each Person to whom any
such Transfer is made (unless such Person is already a party hereto and so bound
hereby) simultaneously therewith becomes a party to this Agreement and agrees to
be bound hereby as a “Stockholder” with respect to such Owned Shares (including
the Stockholder Representative provisions set forth in Section 5.16) to the same
extent as its transferor Stockholder.

 

(a)                                 “Related Party” means, with respect to such
Stockholder:

 

(i)                                     if such Stockholder is a natural person,
the spouse, siblings and lineal descendants (which shall include a Person
adopted before the age of 18) of such Stockholder or any spouse of any such
siblings or lineal descendant;

 

(ii)                                  any trust that is directly or indirectly
controlled by one or more Stockholders and (A) the sole beneficiaries of which
are one or more Stockholders and/or any Person described in clauses (i), (iii),
(iv), (v) or (vi), or another trust described in clause (ii), of this
Section 4.3(a) with respect to one or more of the Stockholders, or (B) that
qualifies under Section 664 of the Code as a “charitable remainder trust,”
provided that the beneficiaries consist solely of (x) one or more Stockholders,
(y) one or more Persons described in clauses (i), (iii), (iv), (v) or (vi), or
another trust described in clause (ii), of this Section 4.3(a) with respect to
one or more of the Stockholders and (z) one or more Charitable Transferees, or
(C) that qualifies under Section 170(f)(2)(B) of the Code as a “charitable lead
trust,” provided that the beneficiaries consist solely of (x) one or

 

4

--------------------------------------------------------------------------------


 

more Charitable Transferees and (y) one or more Stockholders and/or one or more
Persons described in clauses (i), (iii), (iv), (v) or (vi), or another trust
described in clause (ii), of this Section 4.3(a) with respect to one or more of
the Stockholders; provided, that for purposes of this clause (ii), the phrase
“directly or indirectly controlled by one or more Stockholders” will include any
trust that (x) has as its initial trustee a Person appointed by a Stockholder
and (y) the beneficiaries of which are one or more Stockholders or one or more
persons described in clauses (i), (iii), (iv), (v) or (vi), or another trust
described in clause (ii), of this Section 4.3(a) with respect to one or more of
the Stockholders and/or one or more Charitable Transferees;

 

(iii)                               a custodian under the Uniform Gifts to
Minors Act or similar fiduciary for the exclusive benefit of such Stockholder’s
children during their lives;

 

(iv)                              a Charitable Transferee;

 

(v)                                 a corporation, partnership, limited
liability company, private foundation or other entity organized under the Laws
of any state in the United States which is controlled by, and all equity,
participation, beneficial or similar interests (and rights to acquire any
thereof, contingently or otherwise) of which are beneficially owned solely by,
one or more Stockholders and/or one or more Related Parties of a Stockholder; or

 

(vi)                              if such Stockholder is a trust, any
beneficiary or remainderman thereof.

 

(b)                                 “Charitable Transferee” means any
organization described in Section 501(c)(3) of the Code.

 

(c)                                  “Permitted Constructive Disposition” means,
with respect to a security, a Constructive Disposition (as defined below) that
does not, and will not at any subsequent time during the Voting Period, result
in a transfer of ownership of such security for federal income tax purposes, so
long as, in the case of an equity security, the Person effecting such
Constructive Disposition retains the sole right to vote such equity security
during the Voting Period in accordance with this Agreement and otherwise
complies with his, her or its obligations hereunder.

 

(d)                                 “Constructive Disposition” means entering
into or acquiring an offsetting derivative contract with respect to a security,
entering into or acquiring a futures or forward contract to deliver a security,
or entering into any other hedging or other derivative transaction that has the
effect of materially changing the economic benefits and risks of ownership.

 

4.4                               No Limitations on Actions.  The Company
expressly acknowledges that each Stockholder is entering into this Agreement
solely in its capacity as the beneficial owner of shares of Parent Common Stock,
and this Agreement shall not limit or otherwise affect the actions or fiduciary
duties of such Stockholder, or any affiliate, trustee, beneficiary, settlor,
employee or designee of such Stockholder or any of its affiliates (collectively,
“Affiliates”) in its capacity, if applicable, as a director or officer of
Parent.  The Company shall not assert any claim that any action taken by a
Stockholder or any of its Affiliates in its capacity as a director or officer of
Parent violates any provision of this Agreement.

 

4.5                               Further Assurances.  From time to time, at the
reasonable request of the Company and without further consideration, each
Stockholder shall execute and deliver such additional

 

5

--------------------------------------------------------------------------------


 

documents and take all such further action as may be reasonably necessary to
comply with its obligations under this Agreement.

 

5.                                      Miscellaneous.

 

5.1                               Termination of this Agreement.  This
Agreement, and all obligations, terms and conditions contained herein, shall
automatically terminate without any further action required by any person upon
the earliest to occur of: (i) if the Merger Agreement is terminated prior to the
consummation of the Mergers, the date of the termination of the Merger Agreement
in accordance with its terms, (ii) the Effective Time, and (iii)  the date on
which the Merger Agreement is modified, amended or supplemented, in any material
respect, or any waiver of any material term, condition or provision of the
Merger Agreement is granted, which modification, amendment, supplement or waiver
has not been approved by Dr. Malone, provided that such approval has not been
unreasonably withheld, delayed or conditioned, and provided, further, however,
that it will be deemed reasonable for Dr. Malone to withhold his approval in the
event such modification, amendment, supplement or waiver relates to (a) the
form, type or amount of consideration payable in the Mergers (including in
respect of options or other convertible or exchangeable securities), (b) the
extension of the Outside Date for more than 90 calendar days beyond the latest
Outside Date determined under the Merger Agreement (as in effect on the date
hereof, without giving effect to any amendments or modifications thereto), or
(c) the terms of the memorandum of association of UK Holdco, if such
modification, amendment, supplement or waiver would reasonably be expected to
adversely affect the rights of the holders of the Series B Parent Common Stock
following the Mergers or would alter, amend or modify the voting requirements or
procedures applicable to the board of directors of UK Holdco following the
Mergers.

 

5.2                               Effect of Termination.  In the event of
termination of this Agreement pursuant to Section 5.1, this Agreement shall
become void and of no effect with no liability on the part of any party;
provided, however, no such termination shall relieve any party from any
liability for any breach of this Agreement occurring prior to such termination
and the provisions of this Article 5 shall survive any such termination.

 

5.3                               Entire Agreement.  This Agreement constitutes
the entire agreement among the parties and supersedes all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the subject matter hereof.

 

5.4                               No Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
other than the parties and their respective successors and permitted assigns
and, in the case of any Stockholder, any permitted transferees of Owned Shares,
any legal or equitable right, benefit or remedy of any nature under or by reason
of this Agreement.

 

5.5                               Assignment; Successors; Parties.  Except as
provided in Section 4.3, neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned or delegated, in whole or in
part, by any party without the prior written consent of the other parties, and
any such assignment without such prior written consent shall be null and void. 
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns (which shall

 

6

--------------------------------------------------------------------------------


 

include, in the event of the death of any Stockholder, such Stockholder’s
estate). References to a “party” or the “parties” refer to a party or the
parties to this Agreement.

 

5.6                               Amendment or Supplement.  This Agreement may
not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment hereto, signed on behalf of each of the parties in interest at
the time of the amendment.

 

5.7                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally or if by electronic mail (but only if followed
by transmittal by recognized overnight courier or by hand delivery the next
Business Day), (ii) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier (upon
proof of delivery) or (iii) on the earlier of confirmed receipt or the seventh
(7th) Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice:

 

If to any Stockholder:

 

c/o John C. Malone
c/o Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Email: separately provided

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.
30 Rockefeller Plaza
New York, New York 10112

Attention:

Frederick H. McGrath, Esq.

 

Renee L. Wilm, Esq.

E-mail:

frederick.mcgrath@bakerbotts.com

 

renee.wilm@bakerbotts.com

 

If to Company:

 

Virgin Media Inc.
65 Bleecker Street, 6th Floor
New York, New York 10012
Attention: General Counsel
E-Mail:  separately provided

 

with copies to:

 

Virgin Media Limited
Bartley Wood Business Park Bartley Way
Hook, Hampshire RG27 9UP
United Kingdom

 

7

--------------------------------------------------------------------------------


 

Attention:  Caroline Withers
E-Mail:  separately provided

 

with copies (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004

Attention:

Arthur Fleischer, Esq.

 

John Sorkin, Esq.

E-mail:

arthur.fleischer@friedfrank.com

 

john.sorkin@friedfrank.com

 

Fried, Frank, Harris, Shriver & Jacobson (London) LLP
99 City Road
London EC1Y 1AX
Attention:  Robert Mollen, Esq.
Email:  robert.mollen@friedfrank.com

 

5.8                               Governing Law; Venue; Waiver of Jury Trial.

 

(a)                                 This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal Laws of the State of Delaware, without regard to the Laws of any other
jurisdiction that might be applied because of the conflicts of Laws principles
of the State of Delaware.

 

(b)                                 Each of the parties irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its Affiliates
shall be brought and determined in the Court of Chancery of the State of
Delaware, provided, however, that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any state or federal court located in the State of
Delaware.  Each of the parties hereby irrevocably submits to the jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in the State of Delaware, other
than actions in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court in Delaware as described herein. 
Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
such courts in the State of Delaware as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought

 

8

--------------------------------------------------------------------------------


 

in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 5.8(C).

 

5.9                               Specific Performance; Remedies. 
Notwithstanding anything herein to the contrary, the parties agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with the terms hereof.  Accordingly, prior to
any termination of this Agreement pursuant to Section 5.1, the parties
acknowledge and agree that each party shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in the
Court of Chancery of the State of Delaware or in any federal court located in
the State of Delaware, this being in addition to any other remedy to which such
party is entitled at Law or in equity. Each of the parties hereby further waives
(a) any defense in any action for specific performance that a remedy at Law
would be adequate and (b) any requirement under any Law to post security as a
prerequisite to obtaining equitable relief.

 

5.10                        Counterparts.  This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

 

5.11                        Facsimile or PDF Signature.  This Agreement may be
executed by facsimile signature or by emailed portable document format (.pdf)
file signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

 

5.12                        Interpretation.  When a reference is made in this
Agreement to a Section or Exhibit, such reference shall be to a Section or
Exhibit of this Agreement unless otherwise indicated.  The headings contained in
this Agreement are for convenience of reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require.  The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified.

 

5.13                        Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible and the
relevant provision may be given effect to the fullest extent consistent with
applicable Law.

 

9

--------------------------------------------------------------------------------


 

5.14                        Non-Recourse.  Nothing contained herein, and no
action taken by any Stockholder pursuant hereto, shall be deemed to constitute
the parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the parties are in any way acting in
concert or as a group with respect to the obligations or the transactions
contemplated by this Agreement.

 

5.15                        No Presumption Against Drafting Party.  Each
Stockholder and the Company acknowledges that each party to this Agreement has
been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement.  Accordingly, any rule of Law or
any legal decision that would require interpretation of any claimed ambiguities
in this Agreement against the drafting party has no application and is expressly
waived.

 

5.16                        Stockholder Representative.  If any action is to be
taken by, or notice given by, the Stockholder(s) hereunder at such time as there
is more than one Stockholder hereunder, action taken or notice given by
Dr. Malone on behalf of the Stockholders will be deemed sufficient for such
purpose and the Company will be entitled to rely on any such action or notice by
Dr. Malone as the action of or notice by all Stockholders.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
duly executed as of the day and year first above written.

 

 

THE COMPANY:

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

/s/ James F. Mooney

 

Name:

James F. Mooney

 

Title:

Chairman

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

 

 

/s/ John C. Malone

 

John C. Malone, individually

 

 

 

 

 

/s/ Leslie Malone

 

Mrs. Leslie Malone, individually

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Malone LG 2013 Charitable Remainder Unitrust

 

 

 

 

 

By:

/s/ John C. Malone

 

Name:

John C. Malone

 

Title:

Trustee

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDER REPRESENTATIVE:

 

 

 

 

 

/s/ John C. Malone

 

John C. Malone, individually

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARENT SERIES B COMMON STOCK OWNERSHIP

 

Stockholder

 

Number of
Shares of
Series B Parent
Common Stock

 

Malone LG 2013 Charitable Remainder Unitrust

 

8,677,225

 

John C. Malone

 

0

 

Mrs. Leslie Malone

 

0

 

Total Owned Shares:

 

8,677,225

 

 

--------------------------------------------------------------------------------